Citation Nr: 0202020	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  99-09 626	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
April 10, 1984, Board decision, which denied a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia.



REPRESENTATION

Moving party represented by:  Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active service from November 1978 to July 
1979.

This matter comes before the Board from an April 1999 motion 
from the moving party for revision or reversal on the grounds 
of clear and unmistakable error (CUE) of an April 1984 Board 
decision that denied service connection for an acquired 
psychiatric disorder, including schizophrenia.

The Board issued a decision on September 2000 denying the 
veteran's motion.  However, in an April 2001 decision, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion for remand filed by the veteran and 
the Secretary of Veterans Affairs, and vacated the Board's 
September 2000 motion.  


FINDING OF FACT

The April 1984 Board decision denying service connection for 
an acquired psychiatric disorder, including schizophrenia, 
correctly applied existing statutes and regulations and was 
supported by evidence then of record.  


CONCLUSION OF LAW

The April 1984 decision of the Board denying service 
connection for an acquired psychiatric disorder, including 
schizophrenia, was not CUE.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1403, 20.1404 (2001).






REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records do not show any diagnoses of an 
acquired psychiatric disorder, including schizophrenia, 
during service.  The veteran's enlistment examination in 
November 1978 showed a normal psychiatric examination.  The 
service medical records show that the veteran was seen for 
viral syndrome and counseling.  A medical board recommended 
that the veteran be discharged for unsuitability because of 
passive aggressive personality disorder in June 1979.  

In October 1979, the veteran submitted a claim for a passive 
aggressive personality disorder incurred in June 1979.  

The veteran's mother submitted a letter in November 1979.  
She opined that the veteran's emotional state had 
progressively worsened since service.  

Copies of VA treatment records were submitted from August to 
November 1979.  They show that the veteran received 
psychiatric treatment, including counseling and medication 
during this time.  He was seen in November 1979 after 
attempting suicide.  Assessment was possible schizoaffective.  

The veteran underwent a VA examination in December 1979.  He 
was diagnosed with schizophrenia, paranoid-type, and passive 
aggressive personality disorder.  

A VA medical opinion was obtained in August 1981.  Questions 
were submitted by the VA Chief Benefits Director regarding 
the veteran's current diagnosis, as well as what his 
diagnosis was in service.  The VA Chief Benefits Director 
noted the service medical records showing personality 
disorder, and the December 1979 VA examination showing 
schizophrenia and personality disorder.  After reviewing the 
veteran's records, the physician diagnosed the veteran with 
borderline personality disorder and commented that the 
correct diagnosis in service was borderline personality 
disorder.  

The veteran was afforded a hearing before the RO in October 
1983, a transcript of which has been associated with the 
claims folder.  He testified that he was seeing a private 
psychiatrist.  

In a statement submitted in October 1983, the veteran 
asserted that he did not wish to submit information 
pertaining to the private physicians he had seen.  On April 
10, 1984, the Board rendered a decision which denied service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.

In a July 1996 decision, the Board determined that the 
veteran had not submitted new and material evidence in order 
to reopen a claim of service connection for a psychiatric 
disorder, other than PTSD.  

In an April 1999 statement, the veteran claimed that the 
Board's April 1984 decision denying service connection for an 
acquired psychiatric disorder, including schizophrenia, was 
erroneous.  The veteran argued that there was medical 
evidence submitted of an acquired psychiatric disorder within 
the presumptive period, and that the opinion provided by the 
Chief Benefits Director was conclusory and should have been 
returned for an explanation of the findings upon which it was 
made.  He argued that the rating decisions that found 
paranoid type schizophrenia and passive aggressive 
personality disorder existed prior to service violated the 
statute extending the presumption of soundness upon 
enlistment.  The veteran also argued that Dr. W. E.'s 
December 1979 psychiatric evaluation was performed within the 
presumptive period to grant service connection.  

In an October 1999 statement, the veteran's representative 
clarified the veteran's claim for CUE.  The representative 
asserted that the Board violated the statute granting the 
veteran a presumption of soundness upon entry into active 
duty, the benefit of the doubt standard did not apply, in 
accordance with 38 U.S.C.A. § 5107 (b), and did not explain 
the reasons and bases for evaluating the evidence of record.  
The representative argued that the presumption of soundness 
had attached and had not been overcome, and that the Board 
did not explain why it considered one medical opinion rather 
than the other opinion. 

In April 2001, the veteran and the Secretary of Veterans 
Affairs filed a joint motion for remand in order that the VA 
could reconsider the veteran's claim pursuant to Disabled 
American Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000).  
The Court thereafter granted the motion in April 2001.

In an October 2001 document, the veteran's representative 
asserted that the VA's medical opinion used to defeat his 
claim in 1984 was not acceptable medical evidence.  It was 
also argued that based on the law and record at the time of 
the 1984 adjudication, the regulations in effect in 1984 
demanded a different result.  

The representative argued that the Chief Benefits Director's 
opinion from August 1984, was unacceptable as evidence since 
the conclusion did not comply with 38 C.F.R. § 4.2 and was 
not an acceptable medical diagnosis.  It was argued that the 
Chief Benefits Director did not provide clinical facts to 
support his decision, and was therefore not acceptable.  It 
was argued that the Board should have returned the case to 
the RO for clarification of the opinion.  

The representative also argued that the incorrect law was 
applied to the veteran's case, in that the presumption of 
soundness was not given to the veteran, and the Board's 
conclusion of a pre-existing condition was without foundation 
(service medical records did not show this, and Chief 
Benefits Director's opinion did not show this).  It was 
specifically argued that 38 C.F.R. § 4.127 (mental deficiency 
with psychotic reaction or personality disorder with 
psychotic's disorder are to be considered analogous to 
schizophrenia reaction, unless otherwise diagnosed) was not 
applied.  


Relevant Laws and Regulations

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§ 3.159), are not applicable to claims of CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West Supp. 2001).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2001).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403 (c) (2001).  

The following are examples of situations that are not CUE: A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; a disagreement as to how the 
facts were weighed or evaluated. 38 C.F.R. § 20.1403 (d) 
(2001). 

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403 (e) (2001).  

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE." 143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992))., for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

At the time of the April 1984 decision, governing law and 
regulation provided that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C. § 331 (1982); 38 C.F.R. § 
3.303 (1984).  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service. 38 U.S.C. §§ 311, 337 (1982); 
38 C.F.R. § 3.304 (1984)

When schizophrenia becomes manifest to a degree of 10 percent 
or more within one year of separation of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C. §§ 311, 312, 
337 (1982); 38 C.F.R. § 3.307 (1984).  

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303 (c) (1984).  

Mental deficiency and personality disorders will not be 
considered as disabilities under the terms of the schedule.  
However, properly diagnosed superimposed psychotic reactions 
developing after enlistment, i.e., mental deficiency with 
psychotic reaction or personality disorder with psychotic 
reaction are to be considered as disabilities analogous to, 
and ratable as, schizophrenic reaction, unless otherwise 
diagnosed.  38 C.F.R. § 4.127 (1984).  


Analysis

Regarding the veteran's argument that the presumption of 
soundness was not given to the veteran in the April 1984 
decision, this is simply not the case.  The Board gave the 
veteran the presumption of soundness, but after weighing the 
evidence, it denied the veteran's claim because it found that 
the veteran had a personality disorder, and not 
schizophrenia.  Under 38 C.F.R. § 3.303 (d), personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  

Regarding the veteran's argument that the Board committed CUE 
when it used the August 1981 VA medical opinion, it is true 
that the opinion was not as detailed as it could have been.  
However, in the opinion, the physician answered the questions 
posed to him, i.e., what was the correct diagnosis in 
service, and what was the correct current diagnosis.  He 
stated that he had reviewed the medical records, and the 
questions posed to him by the Chief Benefits Director noted 
the service medical records showing no diagnoses of 
schizophrenia, as well as the December 1979 VA examination 
showing diagnoses of schizophrenia and passive aggressive 
personality.  Although it could be argued that 38 C.F.R. 
§ 4.2 (if a report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes) should have been applied, 
this argument is basically an argument about whether the duty 
to assist was breached, and 38 C.F.R. § 20.1403 (d) 
specifically states that failure to fulfill the duty to 
assist is not CUE.  

Similarly, the veteran's argument that the benefit of the 
doubt was not applied does not rise to the level of CUE.  In 
its April 1984 decision, the Board specifically discussed the 
doctrine of reasonable doubt, and stated that "the 
evidentiary record is not so evenly divided as to give rise 
to such doubt."  The veteran's basic argument regarding the 
benefit of the doubt is one of how the evidence was 
interpreted and evaluated, and as such can not constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403 (d); see 
also Luallen, supra.  

Regarding the veteran's argument that the RO did not consider 
38 C.F.R. § 4.127, the Board finds that this also amounts to 
an argument of how the evidence was interpreted and 
evaluated, and as such can not constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403 (d); see also 
Luallen, supra.  The veteran argues that the Board should 
have found that the veteran had a properly diagnosed 
superimposed psychotic reaction developing after service.  
However, after weighing the evidence of record, the Board 
found that the veteran had a personality disorder which was 
shown present in service.  The Board did not find that the 
veteran had schizophrenia, or any type of psychotic reaction.  

The Board finds that the veteran is essentially arguing a 
disagreement with how the facts were weighed in the Board's 
April 1984 decision.   Hence his assertion does not present a 
basis for reversing the April 1984 decision based on CUE, 
since there is evidence both pro and con on the issue, and it 
is therefore impossible for him to succeed in showing that 
the result would have been manifestly different. 38 C.F.R. 
20.1403(d)(3) (2001); Simmons v. West, 13 Vet. App. 501 
(2000); Fugo, supra.

In conclusion, the correct facts were before the Board in 
1984, and the file shows that the Board properly considered 
the evidence and law when making its 1984 decision.  
Considering the evidence available at the time of the 1984 
Board decision, and governing law and regulations, a review 
of the case does not compel a conclusion (to which reasonable 
minds could not differ), that service connection should have 
been granted.  There was no undebatable error of fact or law 
that would have manifestly changed the outcome, and the Board 
finds no CUE in the April 1984 Board decision.  38 C.F.R. § 
20.1403 (2001).

The veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b).  That is to say, the veteran's motion 
is based upon more than non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error.  Since the 
veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b), it is determined that Disabled American 
Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000), does not 
apply to the veteran's claim.  


ORDER

The motion for revision of the April 1984 Board decision on 
the basis of CUE is denied. 



		
	L. M. BARNARD
	Member, Board of Veterans' Appeals

 



